Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/12/21, Applicant amended claims 1, 14, 18, 38-39, 41-44, 46-47, and 51-54, canceled claim 40, and added new claim 55.  Claims 1, 14, 18, 38-39, and 41-55 are presented for examination.

Allowable Subject Matter
	Claims 41, 45-48, and 51-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14, 18, 38-39, 42-44, 49-50, and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1, 14, and 18 each recites calculating affective values by performing the following for each event in which a user had an experience: selecting, from among the measurements, a prior measurement of the user taken before the user finishes having the experience, and a subsequent measurement of the user taken at least ten minutes after the user finishes having the experience; 
Claim 38 recites “wherein having the first experience involves receiving a treatment that involves one or more of the following: as a massage, physical therapy, acupuncture, aroma therapy, and biofeedback therapy, and the ranking is indicative how relaxed a user is expected to 
Claim 43 recites “wherein the computer is further configured to: (i) receive information, obtained from a social media account of a user from among the users, indicating when the user had first experience;” which is data sent over a network, routine and conventional per list in MPEP 21-06.05d part II, and “(ii) select, based on the information, measurements of affective response of the user to utilize to generate the ranking,” and selecting is an evaluation and a simple process accomplishable in the human mind or on paper.  Claim 44 recites “wherein the computer is further configured to: calculate scores for the experiences based on the affective values, and to generate the ranking based on the scores, and wherein each score for the experience is calculated based on affective values of at least five of the users who had the experience, which are simple processes accomplishable in the human mind or on paper.  Claim 
Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Le et al (US 20070066914) teaches detecting and classifying mental states from bio-signals in headsets, does not teach generating a ranking of experiences based on said determined mental states (paragraphs 0008, 0041-0044, 0060-0075 figures 3-4).

Responses to Applicant’s Remarks
	Regarding objections to claims 1, 14, and 18 for antecedent basis of “the users who had the experience,” in view of amendments removing this language from each claim, these objections are withdrawn.  Regarding rejections of claims 1, 14, and 18 under 35 U.S.C. 112(a) for lacking written description support for “generating feature values based on prior and subsequent measurements;” or similar language; and “utilizing a personalized machine learning 
Regarding rejections of claims 1, 14, 18, 38-39, 42-44, and 49-50, under 35 U.S.C. 101 for reciting abstract ideas, Applicant’s amendments have been considered but are not persuasive.  In Examiner’s 4/13/21 office action Examiner had indicated claims 40-41, 45-48, and 51-54 contained allowable subject matter and, if the subject matter from any of these claims was moved into the independent claims 1, 14, and 18, these independent claims would be allowable. In his Remarks page 16 Applicant notes that subject matter from claim 40 was moved into each of independent claims 1, 14, and 18.  However, Examiner notes that significant portions of independent claims 1, 14, and 18 were also removed, in particular the utilizing of a personalized machine learning model, and said claims were rendered broader.  Thus, the amended claims 1, 14, and 18 still recite only simply mental processes of selecting measurements (data), calculating affective values, and ranking of experiences (data) based on said affective values, and Examiner believes these claims do not recite significantly more than said mental processes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/2/21